PER CURIAM.
We have for review Garcia v. Rivkind, 639 So.2d 177 (Fla. 3d DCA 1994). We have jurisdiction. Art. V, § 3(b)(3), Fla. Const. The issues in this cause are now moot in view of our order in Local Rule to Establish Domestic Violence Court in the Seventeenth Judicial Circuit, No. 84,292 (Fla. Oct. 11, 1994) (unpublished order), and our opinion in In re Report of the Commission on Family Courts, 646 So.2d 178 (Fla.1994). Based on that order and decision, we hereby quash the district court’s opinion in Garcia and remand this cause with directions that the mandamus entered therein be withdrawn.
It is so ordered.
GRIMES, C.J., and OVERTON, SHAW, KOGAN, HARDING, WELLS and ANSTEAD, JJ., concur.